Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 15-21 in the reply filed on 10-4-2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-4-2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the current sensor of Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the multiple concentric metal rings of Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, a “combination of the ring sensors (801, 802), the camera sensor (809), the 3D camera sensor (900) as a lag detection systems for closed loop adjustment of cutting federate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The figures do not show all three systems being used together as the claim allows for. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 2-21-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
 “The camera (905) is looking vertically down directly at the wire. [00851 A LASER line generator (904), is at approximately 45 deg. (can be at any other angle non- parallel to camera, preferably at 45 degrees),” is not supported by the original disclosure.  The angle of the laser line generator at any other angle non- parallel to camera, preferably at 45 degrees)” is not supported by the original disclosure. 

Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: The specification refers to two different structures with the same reference number.  Applicant uses reference number 807 to refer to “holder” as well as clamp (see e.g., Par. 0066 and 0086).  

Appropriate correction is required.

Claim Objections
Claims 15-22 are objected to because of the following informalities:  The claims have words that are capitalized throughout. Each claim is one sentence and capitalized at the bringing only.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 15, there is no transitional phrase.  As such, it is unclear where the preamble ends and the body of the claim begins.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 15 “ Where the cutting wire (803) is heated by passing current from pole1 (806) to pole2 (806A) via wire (803), holding a ring sensor (801, 802); on either side of the cutting wire (803), held by clamps (807, 807A) to the poles (806, 806A), with the ring sensors (801,802)” is indefinite.  Does the heating arise from the holding of the ring sensor?  Is the wire held by clamps or the ring sensor?  The scope of “on either side of the cutting wire (803), held by clamps (807, 807A) to the poles (806, 806A), with the ring sensors (801,802)” is unclear – it is unclear what is being claimed, as these phrases can be interpreted numerous ways.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 15, “ensuring the cutting wire (803) is able to cut the material (804) easily without deflection,” is indefinite.  It is unclear what easily means in relationship to the structure of the cnc material cutting system.   Further, it is unclear how the cutting wire does not deflect if the wire is contacting one of the rings.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 16, comprising of multiple concentric metal rings,” is indefinite.  Claim 15 already claims multiple (two) ring sensors 801 and 802.  It is unclear if Claim 16 is referring to these ring sensors or additional ring sensors.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 17, “an integrated clamp design” is indefinite.  The claim is directed to the apparatus and not a method of design.  As such, it is clear if the claim requires someone to design something.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 17, “an integrated clamp design, which ensures the ring sensor (802) as claimed in claim 15 is always concentric to the wire,” is indefinite.  It is unclear how the clamp design can make sure that the ring sensor is always concentric to the wire when the wire bends and moves and deflects.  During the deflection of the wire the wire is not concentric to the ring sensor.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 17, “also facilitating easy changing of wire on string breakage and also easy adjustment of inter-string distance in multi-string cutting scenario,” is indefinite. It is unclear what is easy changing and easy adjustment and how this relates to the structure being claimed.  In other words, it is unclear what is easy and what is not easy.  Further, it is unclear what structure being claimed allows an easy changing and an easy adjustment.  The claims were examined a best understood.  Appropriate correction is required. 
In re Claim 17, there is no transitional phrase.  As such, it is unclear where the preamble ends and the body of the claim begins.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 18, there is no transitional phrase.  As such, it is unclear where the preamble ends and the body of the claim begins.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 18, it is unclear if this is a method claim or an apparatus claim.  The claim appears to be a blend of the two.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 18, “a conical bead of material (810) is indefinite in view of a block of material previously introduced in Claim 18.  Is the conical bead of material the same material as the block of material?  I.e., is the conical bead of material the workpiece?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 18, “the kerf width” , “this deflection data” , “the cutting speed” , and “the deflection,” lack antecedent basis.  It is unclear if these limitations have been previously introduced in the claim and if so where? The claims were examined as best understood. 
In re Claim 19, there is no transitional phrase.  As such, it is unclear where the preamble ends and the body of the claim begins.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 19, it is unclear if this is a method claim or an apparatus claim.  The claim appears to be a blend of the two.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 19, “the spot”, “the image plane” “this deflection data” , “the cutting speed” lack antecedent basis.  It is unclear if these limitations have been previously introduced in the claim and if so where?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 20, there is no transitional phrase.  As such, it is unclear where the preamble ends and the body of the claim begins.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 20, it is unclear if this is a method claim or an apparatus claim.  The claim appears to be a blend of the two.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 20, “the ring sensors” the 3D camera sensor”, lack antecedent basis.  It is unclear if these limitations have been previously introduced in the claim and if so where?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 21, “where the angle between camera (905) and Line LASER(904) is close to 45 degrees,” is indefinite. Line laser (904) was not claimed in Claim 18, from which Claim 21 depends.  Further, it is unclear how close “close to 45 degrees” needs to be in order to read on the claim.  Does 40 degrees read on the claim?  Does 50 degrees read on the claim?  The specification provides no understanding as to how close “close” needs to be.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050460 to Gonzalez Bohme in view of KR 101486300 B1.

In re Clam 15, Gonzalez teaches a Computer Numeric Control (CNC} material cutting system 100, with a cutting wire (803) used to cut a block of material (804)[see Fig. 1, and Para. 0006], Where the cutting wire (803) is heated by passing current from pole1 (806) to pole2 (806A) via wire (803) [see Fig. 1, the wire is heated between #20 and #30 – see also Para. 0023], 

Gonzalez does not teach holding a ring sensor (801, 802); on either side of the cutting wire (803), held by clamps (807, 807A) to the poles (806, 806A), with the ring sensors (801,802) comprising of metallic rings, placed concentric to the cutting wire 1803}, such that if wire deflects by cutting force, the wire 803 will touch one of the ring sensor (801, 8021, which causes clamp 807 to short circuit the portion of the cutting wire (803) from polel (806) to ring-sensor (802) or causes clamp 807A to short circuit the portion of the cutting wire (803) from pole2(806A) to ring-sensor (801), thus the effective length of the cutting wire decreases, resulting in more current and heat in the wire, ensuring the cutting wire (803) is able to cut the material (804) easily without deflection.  

However, KR 101486300 B1 teaches that it is known to provide a ring sensor (801, 802)[see KR 101486300 B1,  Fig. 1, ground portion #40]; held by clamps (807, 807A) to the poles (806, 806A) [see KR 101486300 B1,  Fig. 1, #41] , with the ring sensors (801,802) comprising of metallic ring, placed concentric to the cutting wire (803) [see KR 101486300 B1, Fig. 1 showing #40 surrounding #30], such that if wire deflects by cutting force, the wire 803 will touch one of the ring sensor (801, 802) [see KR 101486300 B1, teaching: The grounding unit 40 is a means for allowing electricity to flow from the upper side of the base unit 10 in contact with the heating wire 30 to heat only the area of the heating wire 30 below the grounding unit 40 to be.], which causes clamp 807 to short circuit the portion of the cutting wire (803) from polel(806) to ring-sensor (802) or causes clamp 807A to short circuit the portion of the cutting wire (803) from pole2(806A) to ring-sensor (801), thus the effective length of the cutting wire decreases, resulting in more current and heat in the wire, ensuring the cutting wire (803) is able to cut the material (804) easily without deflection   [see KR 101486300 B1, teaching: he grounding portion 40 is formed to surround the heat ray 30 in a certain region in the height direction and is connected through the connecting line 41.  The grounding unit 40 is a means for allowing electricity to flow from the upper side of the base unit 10 in contact with the heating wire 30 to heat only the area of the heating wire 30 below the grounding unit 40 to be.  Accordingly, the heat cutter 100 of the present invention can reduce the elongation of the heat ray 30 by causing only the predetermined region of the heat ray 30 to be heated by the ground portion 40, , The overall durability can be increased.]

In the same field of invention, heated cutting wires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a grounding unit ring of KR 101486300 to the device of Gonzalez.  Doing so would increase the durability of the cutting wire (see KR 101486300, stating the heat cutter 100 of the present invention can reduce the elongation of the heat ray 30 by causing only the predetermined region of the heat ray 30 to be heated by the ground portion 40, , The overall durability can be increased.).  

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to  add a second grounding portion to the device of Gonzalez.  Doing so would reduce the length of the heated portion of the wire and thereby increase the durability of the wire.   In other words, adding a grounding portion to the top and bottom of the wire in Gonzalez would reduce the length of the wire being heated and would therefore increase the durability, as per KR 101486300.   Further, KR 101486300 teaches: the hot wire cutter 100 of the present invention has an advantage of increasing the use time of the hot wire 30 and reducing the replacement cost and the replacement time of the hot wire 30, thereby improving convenience for the operator.

In re Claim 16, modified Gonzalez, in re Claim 15, teaches comprising of multiple concentric metal rings (in modified Gonzalez there are two grounding portions – the claims were examined as best understood), so that multiple deflection level of the cutting wire can be detected, wherein the ring sensor (802} consists of current sensor in the clamps (807, 807A) , so feedback on deflection state is available to the NC system (100).  (as best understood, the controller #50 of KR 101486300 is connected to ground unit #40 for controlling the operation of the heating wire – the claims were examined as best understood). 

In re Claim 17, modified Gonzalez, in re Claim 15, teaches an integrated clamp design, which ensures the ring sensor (802) as claimed in claim 15 is always concentric to the wire, also facilitating easy changing of wire on string breakage and also easy adjustment of inter-string distance in multi-string cutting scenario.    As best understood, the structure of modified Gonzalez is the same structure as Applicant’s disclosure, see e.g., Fig. 1, of KR 101486300 – the claims were examined as best understood. 


Claim(s) 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050460 to Gonzalez Bohme in view of WO 2018/122881. 

In re Claim 18, Gonzalez teaches a CNC material cutting system 1100}, with a cutting wire (803) which is along Z-axis (813), used to cut a block of material (804) [see Gonzalez Fig. 1]. 

Gonzalez does not teach a camera sensor (809), placed such that the camera sensor is perpendicular and co-axial to the heating cutting wire (803), viewing at and detecting position deviation of a conical bead of material (810), stringed on to the cutting wire (803), thus detecting wire deflection in any 360 degrees in XY plane (814) and also measuring the kerf width on the foam material being cut, and using this deflection data to adjust the cutting speed of the wire to reduce the deflection.

However, WO 2018/122881 teaches a camera sensor (809), placed such that the camera sensor [WO 2018/122881, Pg. 16, teaching a camera system or a laser sensor] is perpendicular and co-axial to the heating cutting wire (803), viewing at and detecting position deviation of a conical bead of material (810), stringed on to the cutting wire (803), thus detecting wire deflection in any 360 degrees in XY plane (814) [see WO 2018/122881, Pg. 6 , ll. 5-15; Pg. 7, ll. 3-13] and also measuring the kerf width on the foam material being cut (the camera is able to measure any distance including a kerf), and using this deflection data to adjust the cutting speed of the wire to reduce the deflection (see WO 2018/122881, Pg. 5, ll. 1-8).

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the sensor and controller system of WO 2018/122881 to the device of Gonzalez.  Doing so would provide a device allowing for the cutting of workpieces precisely according the preset geometries, and thereby minimizing waste and unnecessary time (see WO 2018/122881, PG. 3, ll. 22-25). 

In re Claim 19, Gonzalez teaches a CNC material cutting system (100), with a cutting wire (803) which is along Z-axis (813), used to cut a block of material (804), [see Gonzalez Fig. 1].

Gonzalez does not teach a 3D camera sensor 900 comprising of camera (905), and a line laser (904), both non-parallel to each other and the camera (905) looking down on the cutting wire (903), thus the camera viewing the spot on which the laser line falls on the cutting wire in XY plane (814), in the Image plane of the camera which is in XZ plane (815), thus detecting deflection of the wire in 360 degrees in XY plane (814), and using this deflection data to adjust the cutting speed of the wire to reduce the deflection. 

However, WO 2018/122881 teaches a 3D camera sensor 900 comprising of camera (905) [see WO 2018/122881, Pg. 16, ll. 13-21], and a line laser (904), [see WO 2018/122881, Pg. 16, ll. 13-21] both non-parallel to each other and the camera (905) looking down on the cutting wire (903)[see WO 2018/122881 Fig. 8, #250], thus the camera viewing the spot on which the laser line falls on the cutting wire in XY plane (814), in the Image plane of the camera which is in XZ plane (815)[see WO 2018/122881, Fig. 8, #250], thus detecting deflection of the wire in 360 degrees in XY plane (814), and using this deflection data to adjust the cutting speed of the wire to reduce the deflection(see WO 2018/122881, Pg. 5, ll. 1-8; see also Pg. 6 , ll. 5-15; Pg. 7, ll. 3-13). 

In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the sensor and controller system of WO 2018/122881 to the device of Gonzalez.  Doing so would provide a device allowing for the cutting of workpieces precisely according the preset geometries, and thereby minimizing waste and unnecessary time (see WO 2018/122881, Pg. 3, ll. 22-25). 

In re Claim 20, modified Gonzalez, for the reasons above in re Claim 18, teaches a CNC material cutting system (100) that uses any one or combination of the ring sensors (801, 802), the camera sensor (809) [see WO 2018/122881, Pg. 16, ll. 13-21], the 3D camera sensor (900) as a lag detection systems for closed loop adjustment of cutting feedrate based on wire deflection data and for block edge detection at start of cut and also for the cutting wire breakage sensing.  (see WO 2018/122881, Pg. 5, ll. 1-8; see also Pg. 6 , ll. 5-15; Pg. 7, ll. 3-13). 

In re Claim 21, modified Gonzalez, for the reasons above in re Claim 18, teaches where the angle between camera (905) and Line LASER(904) is close to 45 degrees (see WO 2018/122881, Fig. 4, showing an angle at which “M” is located; see also Fig. 8, showing #250 perpendicular to the axis of the cutter – the claims were examined as best understood). 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0050460 to Gonzalez Bohme in view of WO 2018/122881, and further in view of KR 101486300. 

In re Claim 20, modified Gonzalez, in re Claim 18, does not teach a CNC material cutting system (100) that uses any one or combination of the ring sensors (801, 802) as a lag detection systems for closed loop adjustment of cutting feedrate based on wire deflection data and for block edge detection at start of cut and also for the cutting wire breakage sensing.  

However, KR 101486300 teaches that it is known in the art of heated cutting wires to use ring sensor (see KR 101486300, Figs. 1-3, #40).  In the same field of invention, heated cutting wires, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a grounding unit ring of KR 101486300 to the device of Gonzalez.  Doing so would increase the durability of the cutting wire (see KR 101486300, stating the heat cutter 100 of the present invention can reduce the elongation of the heat ray 30 by causing only the predetermined region of the heat ray 30 to be heated by the ground portion 40, , The overall durability can be increased.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724